DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a contact element in claims 1, 13, and 20; a biometric monitoring system in claims 7 and 19; a heat transfer member in claim 12; and a heat transfer element in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballas et al. (U.S. Pub. No. 2012/0065561 A1; cited in the IDS filed 07 October 2020; hereinafter known as “Ballas”).
Regarding claim 1, Ballas discloses a wearable device 100 for managing respiration and health of a user (Abstract; Figs. 1, 14A; [0053]; [0095]), the device 216/1004 sized to couple with a body part of the user and a housing 202/1002 coupled with the mount, the housing at least partially containing a contact element 204/1006 for applying pressure to the body part of the user and an actuator 208/1400 coupled with the contact element ([0047]-[0049]; [0096]-[0098]), the actuator configured to actuate the contact element in applying pressure to the body part of the user according to a prescribed pattern, the prescribed pattern comprising at least two repetitions, each repetition comprising: a first segment at a progressively increasing pressure; a second segment at a substantially constant pressure, following the first segment; a third segment at a progressively decreasing pressure, following the second segment; and a fourth segment at a substantially constant pressure that is less than the substantially constant pressure of the second segment (Fig. 16; [0115]).
Regarding claim 2, Ballas discloses that the mount is sized to fit on a wrist of the user, an arm of the user, an ankle of the user, a leg of the user, a waist of the user or a portion of a head of the user ([0051]).
Regarding claim 4, Ballas discloses that a later one of the repetitions immediately follows a preceding one of the repetitions (Fig. 16).
Regarding claim 5, Ballas discloses that the at least two repetitions comprises up to approximately 500 repetitions (Fig. 16; [0114]).
Regarding claim 6, Ballas discloses that the housing further comprises a controller 212 for controlling the actuator ([0048]-[0049]).
Regarding claim 7, Ballas discloses a biometric monitoring system coupled with the controller, wherein the controller is configured to adjust the prescribed pattern according to at least one detected biometric condition indicator detected by the 
Regarding claim 8, Ballas discloses that the controller is configured to receive commands from a smart device 106 proximate the wearable device ([0040]; [0107]; [0130]).
Regarding claim 9, Ballas discloses that the controller is configured to initiate the prescribed pattern based upon at least one of a periodic schedule for the user, a biometric indicator indicating an elevated stress level for the user, or actuation by the user ([0041]; [0050]).
Regarding claim 10, Ballas discloses that the actuator comprises an electro-mechanical actuator, a pneumatic actuator, or a flexible fiber actuator ([0048]; [0098]).
Regarding claim 11, Ballas discloses that the contact element comprises an arcuate contact surface for at least partially wrapping around the body part of the user while applying pressure to the body part of the user, or a substantially planar contact surface for applying pressure to the body part of the user (Figs. 2, 9, 10, 13, 14A).
Regarding claim 12, Ballas discloses a heat transfer member configured to at least one of heat or cool the body part of the user ([0101]).
Regarding claim 13, Ballas discloses a computer-implemented method of managing respiration and health of a user with a wearable device 100 (Abstract; Figs. 1, 14A; [0053]; [0095]; [0104]; [0130]; [0144]), the method comprising: actuating a contact element 204/1006 to apply pressure to a body part of the user ([0047]-[0049]; [0096]-[0098]) according to a prescribed pattern, the prescribed pattern comprising at least two repetitions, each repetition comprising: a first segment at a progressively increasing 
Regarding claim 15, Ballas discloses that the at least two repetitions comprises up to approximately 500 repetitions (Fig. 16; [0114]).
Regarding claim 16, Ballas discloses monitoring at least one biometric condition of the user and adjusting the prescribed pattern according to the at least one biometric condition deviating from a corresponding threshold ([0043]; [0053]; [0065]-[0066]; [0095]; [0130]; [0134]-[0138]; [0148]-[0149]).
Regarding claim 17, Ballas discloses that the controller is configured to initiate the prescribed pattern based upon at least one of a periodic schedule for the user, a biometric indicator indicating an elevated stress level for the user, or actuation by the user ([0041]; [0050]).

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Pub. No. 2015/0101788 A1; cited in the IDS filed 07 October 2020; hereinafter known as “Smith ‘788”).
Regarding claim 18, Smith ‘788 discloses a wearable device 100 for managing respiration and health of a user (Abstract; Figs. 1-4), the device comprising: a mount 122 sized to couple with a body part of the user, and a housing 150 coupled with the mount, the housing at least partially containing a heat transfer element 110 configured to at least one of heat or cool the body part of the user, and a controller 140 coupled with the heat transfer element ([0041]; [0045]; [0046]; [0048]; [0052]), the controller configured to actuate the heat transfer element in the at least one of heating or cooling the body part of the user according to a prescribed pattern, the prescribed pattern comprising at least two repetitions, each repetition comprising: a first segment I at a II at a substantially constant temperature, following the first segment; a third segment III at a progressively decreasing temperature, following the second segment; and a fourth segment at a substantially constant temperature that is less than the substantially constant temperature of the second segment ([0053]-[0056]; Figs. 4A-B; fourth segment is the end of regime III).
Regarding claim 19, Smith ‘788 discloses a biometric monitoring system coupled with the controller, wherein the controller is configured to adjust the prescribed pattern according to at least one detected biometric condition indicator detected by the biometric monitoring system deviating from a corresponding threshold ([0110]).

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Pub. No. 2019/0110950 A1; cited in the IDS filed 07 October 2020; hereinafter known as “Smith ‘950”).
Regarding claim 18, Smith ‘950 discloses a wearable device 100 for managing respiration and health of a user (Abstract; Fig. 2), the device comprising: a mount 104 sized to couple with a body part of the user, and a housing 102 coupled with the mount, the housing at least partially containing a heat transfer element 106 configured to at least one of heat or cool the body part of the user, and a controller 108 coupled with the heat transfer element ([0062]), the controller configured to actuate the heat transfer element in the at least one of heating or cooling the body part of the user according to a prescribed pattern, the prescribed pattern comprising at least two repetitions, each repetition comprising: a first segment at a progressively increasing temperature; a 
Regarding claim 20, Smith ‘950 discloses a contact element 106 for applying pressure to the body part of the user and an actuator 108 coupled with the contact element, the actuator configured to actuate the contact element in applying pressure to the body part of the user ([0007]; [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballas as applied to claims 1 and 13 above.  Ballas discloses the invention as claimed, see rejection supra, and further discloses that the substantially constant pressure at the second segment is a maximum applied pressure for the prescribed pattern, wherein managing respiration in the user comprises at least one of guided breathing or breathing entrainment (Fig. 16; [0053]).  Ballas fails to expressly disclose that the second segment has its pressure applied for a period of at least approximately 0.1 second to approximately five seconds, and wherein the third segment at the progressively decreasing pressure is applied for a period of approximately four seconds to approximately 20 seconds.  However, Ballas teaches that the prescribed pattern may be timed with sensor inputs of vital signs of the patient such as heart rate or respiratory rates ([0053]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ballas with the recited time periods because this could have been discovered by routine .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Correa Ramirez et al. (U.S. Pub. No. 2020/0178887 A1) teaches guided breathing via pressurization/depressurization of a bladder in a mattress.  Hooper et al. (U.S. Pub. No. 2016/0346501 A1) teaches a wearable device for entrainment comprising pneumatic actuation.  Baek et al. (U.S. Pub. No. 2016/0058376 A1) teaches a wearable device for guiding breathing that applies pressure to the user according to inhalation/exhalation.  Nardi et al. (U.S. Pub. No. 2008/0071202 A1) teaches a wearable device for cyclically compressing the limb of a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791